This proceeding in error is brought to review the judgment of the district court of Muskogee county, Oklahoma, in the case where Kenneth H. Murchison was plaintiff and Mid-Continent Oil Gas Company, a corporation, was defendant, and the Cudahy Refining Company was a garnishee. In said cause plaintiffs in error intervened, claiming the moneys in the hands of the Cudahy Refining Company, a garnishee, which was also claimed by the Mid-Continent Oil  Gas Company. Judgment was rendered in favor of the Mid-Continent Oil  Gas Company and the intervenors, plaintiffs in error, appealed.
Neither party to this appeal has served or filed briefs as required by the rules of this court, or offered excuse for failure to do so. Where a cause has been regularly assigned for submission and submitted, and the plaintiff in error fails to file a brief or to offer any excuse for not so doing, it will be presumed that the appeal has been abandoned and the same will be dismissed, and it is so ordered.